DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the arguments filed 06/02/2021 which argued the rejections of claims 1, 7 and 13. Claims 1, 7 and 13 are currently pending in the application for patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sukthankar et al (US 6,753,907; hereinafter referred to as Sukthankar).
Regarding Claims 1 and 7, Sukthankar discloses a projection system (Figure 1) configured to perform automatic keystone correction (see Abstract; wherein it is disclosed that the present invention provides automatic correction of any distortions keystoning)), the projection system (Figure 1) comprising:
a projector (Figure 1; Projector 12);
at least one processor (Figure 1; Computer 10); and
a computer readable medium storing software instructions that when executed by the at least one processor (Figure 1; Computer 10) cause the automatic keystone correction to be performed (see at least Column 2, Lines 43-65; wherein it is disclosed that the computer 10 has a local connected components algorithm as well as standard computer vision algorithms, which inherently must be stored on a computer readable storage medium, which is used in order to automatically correct distorted projected image), the automatic keystone correction comprising:
computing a depth image of the projection surface (see Column 3, Lines 22-24; wherein the depth image is the captured image of the computer display generated by computer 10, projected by projector 12 and captured by uncalibrated camera 18), wherein the depth image forms a two-dimensional quadrilateral (see Figure 5; Column 2, Lines 9-11 and Column 5 Lines 8-11; wherein the projection of the computer display 38 is described as being a keystoned/arbitrary quadrilateral in the projected image frame 42);
computing current keystone correction parameters by determining a rectangle inside the two-dimensional quadrilateral and applying calibration parameters to the rectangle to identify points on the depth image (see Figure 5 and Figure 2; Step 32 as well as Column 5, Lines 8-27; wherein it is disclosed that a desired corrected image 20 is a largest rectangle with an appropriate aspect ratio to fit within the quadrilateral shape the necessary pre-warping transformation W (Current Keystone Correction Parameters) is computed from the two known transformations S and P:W=                        
                            
                                
                                    P
                                
                                
                                    -
                                    1
                                
                            
                            S
                        
                    )
rectifying a first image to be projected using the current keystone correction parameters to generate a first rectified image (see Figure 5 and Figure 2; Step 34 as well as Column 5, Lines 28-34; wherein it is disclosed that the pre-warped image 44 (first rectified image) is created from the application image 14 (first image) using the transformation W and is intended for projection through an off-center projector 12);
projecting, by the projector (Figure 1; Projector 12), the first rectified image on a projection surface (see Figures 1, 2 and 5; Column 5, Lines 28-38 and Column 5, Lines 11-15; wherein the off-center projector 12 is responsible for projecting a pre-warped image 44 onto the projection screen 16 such that the pre-warped image 44 is displayed in the projected image frame 42 as corrected image 20);
computing new keystone correction parameters based on the projected first rectified image (see Figure 2 and Figure 5; Step 36; Column 2, Lines 66-67, Column 3, Lines 1-20, Column 5, Lines 61-67 and Column 6, Lines 1-12; wherein it is detailed that steps 22-34 of the automatic keystone correction method may be continuously repeated via the automatic online recalibration step 36 in the event the camera 18 or projector 12 were accidentally moved during the course of the presentation and the system would the pre-warp transformation W is automatically adjusted so that the projected image remains steady in spite of the motion)
rectifying a second image to be projected using the new keystone correction parameters to generate the second rectified image (see Figure 2 and Figure 5; Step 36; Column 2, Lines 66-67, Column 3, Lines 1-20, Column 5, Lines 61-67 and Column 6, Lines 1-12; wherein it is detailed that steps 22-34 of the automatic keystone correction method may be continuously repeated via the automatic online recalibration step 36 in the event the camera 18 or projector 12 were accidentally moved during the course of the presentation and the system would automatically detect the disturbance by observing the discrepancy between the expected camera image (captured image of the projected first rectified image) and the observed camera images such that the pre-warp transformation W is automatically adjusted so that the projected image remains steady in spite of the motion); and 
projecting, by the projector, the second rectified image on the projection surface (see Figure 2 and Figure 5; Step 36; Column 2, Lines 66-67, Column 3, Lines 1-20, Column 5, Lines 61-67 and Column 6, Lines 1-12; wherein it is detailed that steps 22-34 of the automatic keystone correction method may be continuously repeated via the automatic online recalibration step 36 in the event the camera 18 or projector 12 were accidentally moved during the course of the presentation and the system would automatically detect the disturbance by observing the discrepancy between the expected camera image (captured image of the projected first rectified image) and the  the projected image remains steady in spite of the motion, wherein the projected image appears to remain steady due to the second rectified image being projected).
 	Regarding Claim 13, Sukthankar discloses a method for automatic keystone correction in a projection system (see Abstract; wherein it is disclosed that the present invention provides automatic correction of any distortions produced when computer projection displays are misaligned with respect to the projection surface (such as keystoning)) comprising a projector (Figure 1; Projector 12) and a camera (Figure 1; Camera 18), the method comprising:
computing a depth image of the projection surface (see Column 3, Lines 22-24; wherein the depth image is the captured image of the computer display generated by computer 10, projected by projector 12 and captured by uncalibrated camera 18), wherein the depth image forms a two-dimensional quadrilateral (see Figure 5; Column 2, Lines 9-11 and Column 5 Lines 8-11; wherein the projection of the computer display 38 is described as being a keystoned/arbitrary quadrilateral in the projected image frame 42);
computing current keystone correction parameters by determining a rectangle inside the two-dimensional quadrilateral and applying calibration parameters to the rectangle to identify points on the depth image (see Figure 5 and Figure 2; Step 32 as well as Column 5, Lines 8-27; wherein it is disclosed that a desired corrected image 20 is a largest rectangle with an appropriate aspect ratio to fit within the quadrilateral shape of the projected computer display to provide a corrected image 20 [see figure 5 wherein the necessary pre-warping transformation W (Current Keystone Correction Parameters) is computed from the two known transformations S and P:W=                        
                            
                                
                                    P
                                
                                
                                    -
                                    1
                                
                            
                            S
                        
                    );
rectifying a first image to be projected using the current keystone correction parameters to generate a first rectified image (see Figure 5 and Figure 2; Step 34 as well as Column 5, Lines 28-34; wherein it is disclosed that the pre-warped image 44 (first rectified image) is created from the application image 14 (first image) using the transformation W and is intended for projection through an off-center projector 12);
projecting by the projector (Figure 1; Projector 12), the first rectified image on a projection surface (see Figures 1, 2 and 5; Column 5, Lines 28-38 and Column 5, Lines 11-15; wherein the off-center projector 12 is responsible for projecting a pre-warped image 44 onto the projection screen 16 such that the pre-warped image 44 is displayed in the projected image frame 42 as corrected image 20);
capturing by the camera (Figure 1; Camera 18), a first image of the first rectified image as projected on the projection surface (see Figure 2 and Figure 5; Step 36; Column 2, Lines 66-67, Column 3, Lines 1-20, Column 5, Lines 61-67 and Column 6, Lines 1-12; wherein it is detailed that steps 22-34 of the automatic keystone correction method may be continuously repeated via the automatic online recalibration step 36 in the event the camera 18 or projector 12 were accidentally moved during the course of the presentation and the system would automatically detect the disturbance by 
rectifying a second image to be projected using current keystone correction parameters to generate a second rectified image (see Figure 2 and Figure 5; Step 36; Column 2, Lines 66-67, Column 3, Lines 1-20, Column 5, Lines 61-67 and Column 6, Lines 1-12; wherein it is detailed that steps 22-34 of the automatic keystone correction method may be continuously repeated via the automatic online recalibration step 36 in the event the camera 18 or projector 12 were accidentally moved during the course of the presentation and the system would automatically detect the disturbance by observing the discrepancy between the expected camera image (captured image of the projected first rectified image) and the observed camera images such that the pre-warp transformation W is automatically adjusted so that the projected image remains steady in spite of the motion. That is, in the event the projector or camera is not moved the pre-warp transformation W [current keystone correction parameters] would remain the same from the projection of one frame to the next, thereby a second rectified image is projected using the same or current keystone correction parameters as the preceding first rectified image/preceding projected image frame(s));
projecting by the projector (Figure 1; Projector 12), the second rectified image on a projection surface (see Figures 1, 2 and 5; Column 5, Lines 28-38, Column 5, Lines 11-15, Lines 61-67 and Column 6, Lines 1-12; wherein the off-center projector 12 is responsible for projecting a pre-warped image 44 onto the projection screen 16 such 
capturing, by the camera (Figure 1; Camera 18), a second image of the second rectified image as projected on the projection surface (see Figure 2 and Figure 5; Step 36; Column 2, Lines 66-67, Column 3, Lines 1-20, Column 5, Lines 61-67 and Column 6, Lines 1-12; wherein it is detailed that steps 22-34 of the automatic keystone correction method may be continuously repeated via the automatic online recalibration step 36 in the event the camera 18 or projector 12 were accidentally moved during the course of the presentation and the system would automatically detect the disturbance by observing the discrepancy between the expected camera image (captured image of the projected first rectified image) and the observed camera images such that the pre-warp transformation W is automatically adjusted so that the projected image remains steady in spite of the motion);
determining whether or not current keystone correction parameters are providing sufficient keystone correction by comparing the first image of the first rectified image to the second image of the second rectified image (see Figure 2 and Figure 5; Step 36; Column 2, Lines 66-67, Column 3, Lines 1-20, Column 5, Lines 61-67 and Column 6, Lines 1-12; wherein it is detailed that steps 22-34 of the automatic keystone correction method may be continuously repeated via the automatic online recalibration step 36 in the event the camera 18 or projector 12 were accidentally moved during the course of 
rectifying a third image to be projected using the current keystone correction parameters to generate a third rectified image if the current keystone correction parameters are providing sufficient keystone correction (see Figure 2 and Figure 5; Step 36; Column 2, Lines 66-67, Column 3, Lines 1-20, Column 5, Lines 61-67 and Column 6, Lines 1-12; wherein it is detailed that steps 22-34 of the automatic keystone correction method may be continuously repeated via the automatic online recalibration step 36 in the event the camera 18 or projector 12 were accidentally moved during the course of the presentation and the system would automatically detect the disturbance by observing the discrepancy between the expected camera image (captured image of the projected first rectified image) and the observed camera images such that the pre-warp transformation W is automatically adjusted so that the projected image remains steady in spite of the motion. That is, in the event the projector or camera is not moved 
computing new keystone correction parameters if the current keystone correction parameters are not providing sufficient keystone correction and rectifying the third image to be projected using the new keystone correction parameters to generate the third rectified image (see Figure 2 and Figure 5; Step 36; Column 2, Lines 66-67, Column 3, Lines 1-20, Column 5, Lines 61-67 and Column 6, Lines 1-12; wherein it is detailed that steps 22-34 of the automatic keystone correction method may be continuously repeated via the automatic online recalibration step 36 in the event the camera 18 or projector 12 were accidentally moved during the course of the presentation and the system would automatically detect the disturbance by observing the discrepancy between the expected camera image (captured image of the projected first rectified image) and the observed camera images such that the pre-warp transformation W is automatically adjusted so that the projected image remains steady in spite of the motion. That is, in the event the projector or camera is moved the pre-warp transformation W [current keystone correction parameters] would be adjusted/changed from the projection of one frame to the next, thereby a third rectified image is projected using keystone correction parameters differing from the current keystone correction parameters which were used by the preceding second rectified image/preceding projected image frame(s)); and 
.

Response to Arguments
Applicant's arguments filed 06/02/2021 have been fully considered but they are not persuasive. The applicant alleges on pages 5-6 that the prior art of record includes no disclosure of a depth image, much less the computation of a depth image or subsequent use of such computed depth image. The examiner respectfully disagrees with the argument presented by the applicant.
In response to the applicant’s argument, the examiner maintains that Sukthankar does in fact teach the claimed “computing a depth image”. As cited in the rejection above, Sukthankar teaches that the depth image is the captured image of the computer display generated by computer 10, projected by projector 12 and captured by uncalibrated camera 18. Specifically, the camera 18 is used to capture the image which is projected onto the projection surface, and upon said image being captured the system determines whether the projection surface is normal to the projection beam 
If the applicant intends for the claimed “depth image” to take on a different meaning than that which has been detailed above, then the examiner suggests that the applicant provide a clear and concise explanation of what said depth image is, coinciding with the information presently provided in the instant specification. 
All of the arguments presented by the applicant have been considered, but are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882